Citation Nr: 1754309	
Decision Date: 11/28/17    Archive Date: 12/07/17

DOCKET NO.  96-07 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent for right shoulder bursitis.

2. Entitlement to an initial rating in excess of 10 percent for right shoulder clavicle or scapula impairment (acromioclavicular (A/C) separation).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from October 1975 to November 1981 and from July 1984 to December 1994.

This matter is before the Board of Veterans' Appeals (Board) originally on appeal from a July 1995 rating decision by the Boston, Massachusetts Regional Office (RO) of the Department of Veterans Affairs (VA) which, in part, established service connection for right shoulder bursitis and assigned a 10 percent rating, effective January 1, 1995.  In an August 2000 rating decision, the Veteran was awarded a separate 10 percent rating for his right shoulder A/C separation effective January 1, 1995.  

The Veteran was afforded a hearing before personnel at RO in July 1996.  A transcript of that hearing is associated with the record.

The Board notes that this case has a complex procedural history, and previously included other issues in addition to those listed above.  However, these other issues have been adjudicated such that only the present right shoulder claims remain before it for appellate consideration.  Most recently, in March 2017 the Board remanded these claims for further development to include a new examination.  Such an examination was accomplished in May 2017, and all other development directed by the Board's prior remands on these claims appears to have been substantially accomplished.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  The case has now been returned to the Board for additional appellate consideration.



FINDINGS OF FACT

1.  The record reflects the Veteran's right shoulder has been manifested by pain and resulting functional impairment throughout the pendency of this case.

2.  The record reflects the Veteran's right shoulder more nearly approximates than not the criteria of motion limited to shoulder level.

3.  The record does not reflect the Veteran's right shoulder meets or nearly approximates the criteria of limited motion to midway between side and shoulder level, even when taking into account his complaints of pain.

4.  The record reflects there is evidence of right clavicle dislocation throughout the pendency of this case.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating of no more than 20 percent for right shoulder bursitis are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5019 (2017).
 
2.  The criteria for an initial rating of no more than 20 percent for right shoulder clavicle or scapula impairment are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5203 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

General Legal Criteria

Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations applies, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The Board notes that the Veteran's right shoulder has been manifested by pain and resulting functional impairment throughout the pendency of this case.  When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Recently, the Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  

Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Thus, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  However, in Fenderson v. West, 12 Vet. App. 119 (1999), it was held that the rule from Francisco does not apply where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability.  Rather, at the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  More recently, the Court held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board acknowledges that the July 2017 Supplemental Statement of the Case (SSOC) concluded that only a single, combined rating of 20 percent was warranted for the Veteran's right shoulder.  It was intimated that separate ratings should not have been assigned, but it was noted that these ratings were protected as they has been in effect for more than 20 years.  See 38 C.F.R. § 3.951.  However, the Board finds that as the separate ratings have been in effect for more than 20 years, and it appears the explicit criteria in the pertinent Diagnostic Codes are not duplicative, that the separate ratings should be appropriately evaluated as such.  In making this determination, the Board is cognizant that recent VA examination have indicated the limitation of motion of the right shoulder was due to the clavicle impairment.  Nevertheless, as discussed below, Diagnostic Code 5203 for clavicle impairment does not explicitly include limitation of motion as part of its rating criteria.

Analysis -- Bursitis

Bursitis is rated, as degenerative arthritis, on the basis of limitation of motion of the affected parts.  38 C.F.R. § 4.171a, Diagnostic Code 5019.

Under Diagnostic Code 5003, degenerative arthritis, established by X-ray findings, will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  However, when limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each major joint affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  That rating will not be combined with a rating based on limitation of motion. 38 C.F.R. § 4.71a.  In this case, the current 10 percent evaluation for right shoulder bursitis appears to have been assigned on this basis as the applicable Diagnostic Code provides a minimum compensable rating of 20 percent.

Under the laws administered by VA, a distinction is made between major (dominant) and minor musculoskeletal groups for rating purposes. In the instant case, the Veteran's right shoulder is considered the major upper extremity, and his service-connected left shoulder is the minor upper extremity.

Under Diagnostic Code 5201, a 20 percent rating is warranted for limitation of motion of both the major and minor arm when motion is only possible to the shoulder level.  When motion is to midway between the side and shoulder level, a 20 percent evaluation is assigned for the minor arm, while a 30 percent rating is assigned for the major arm.  When motion is limited to 25 degrees from the side, a 30 percent rating is assigned for the minor arm, while a 40 percent rating is assigned for the major arm.  38 C.F.R. § 4.71a. 

The normal range of motion of the shoulder is forward elevation (flexion) to 180 degrees; abduction to 180 degrees, external rotation to 90 degrees and internal rotation to 90 degrees.  38 C.F.R. § 4.71, Plate I.

In this case, the Board finds the record reflects the Veteran's right shoulder more nearly approximates than not the criteria of motion limited to shoulder level.

The Board acknowledges that early VA examinations and other evaluations indicated little or no limitation of motion of the right shoulder.  For example, a May 1995 VA examination noted that he had full range of motion of the right shoulder, although he did have pain at the ends of motion.  Similarly, a January 2009 VA examination noted he had flexion and abduction to 180 degrees, and internal and external rotation to 90 degrees which is recognized as normal.  However, it is not clear whether these examinations adequately took into account the effect of flare-ups on limitation of motion.  See 38 C.F.R. §§ 4.40, 4.45, 4.59.  Further, it is not clear how accurate these results are, since less than a year after the January 2009 VA examination a subsequent October 2009 VA examination noted right shoulder flexion was limited to 110 degrees, and abduction to 100 degrees.  A September 2014 VA examination indicated normal right shoulder flexion to 180 degrees, but decreased abduction to 155 degrees.  The most recent May 2017 VA examination shows the right shoulder had flexion limited to 140 degrees, and abduction to 150 degrees.  

In view of the foregoing, and review of other evidence including treatment records, it does appear the Veteran's right shoulder range of motion has fluctuated over the years.  Nevertheless, there is definite indications of limited flexion and abduction, particularly during flare-ups of pain.  The Board also notes the record reflects he has used pain medication throughout the pendency of this case, which may have had the effect of improving his range of motion.  The Court held in Jones v. Shinseki, 26 Vet. App. 56 (2012), that in assigning a disability rating, VA may not consider the ameliorative effects of medication where such effects are not explicitly contemplated by the rating criteria.  Moreover, the Board reiterates that the law mandates resolving all reasonable doubt in favor of the Veteran, to include degree of disability.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3, 4.7.

For these reasons, the Board concludes the Veteran is entitled to a rating of 20 percent under Diagnostic Code 5201 for his right shoulder bursitis.  The Board further finds that the record does not reflect the Veteran's right shoulder meets or nearly approximates the criteria of limited motion to midway between side and shoulder level, even when taking into account his complaints of pain.  No such impairment is indicated by the aforementioned range of motion findings, or the other evidence of record to include medical treatment records.  Further, the Veteran has not contended, nor does the record otherwise reflect, that he would has had such impairment to include during flare-ups; or that he would have had such impairment but for the use of medication.  Consequently, the record does not reflect the Veteran is entitled to a rating in excess of 20 percent, to include as a "staged" rating(s) pursuant to Fenderson, supra, and Hart, supra.

Analysis - Clavicle or Scapula Impairment

In cases of clavicular or scapular impairment, with dislocation, a 20 percent rating is warranted where either the major or minor arm is involved.  Nonunion of the clavicle or scapula with loose movement shall be assigned a 20 percent rating, while nonunion without loose movement warrants a 10 percent evaluation.  Malunion of the clavicle or scapula may be assigned a 10 percent rating, or may be rated based on impairment of function of the contiguous joint.  38 C.F.R. § 4.71a, Diagnostic Code 5203.

The record reflects there is evidence of right clavicle dislocation throughout the pendency of this case.  For example, it appears the Veteran has indicated he has had episodes of shoulder dislocation during this period.  Further, the May 1995 VA examination included a finding of obvious A/C separation, with the clavicle riding high.  Such a finding at least intimates that the shoulder may have been dislocated at that time.  Similarly, X-rays conducted in June 2003 and July 2005 include findings of marked A/C separation.

Both the January and October 2009 VA examinations included findings of right shoulder instability.  Although the January 2009 VA examination stated there were no episodes of right shoulder dislocations or subluxations, the October 2009 examination included a notation of recurrent shoulder dislocations.  

The Board further notes that both the September 2014 and May 2017 VA examinations included findings of clavicle dislocation.  Both examinations attributed this finding to A/C separation or sternoclavicular separation.  

In view of the foregoing, and resolving all reasonable doubt regarding degree of disability in favor of the Veteran, the Board finds he is entitled to a 20 percent rating under Diagnostic Code 5203.  No higher rating is possible under this Code.

Additional Considerations

The Board notes that in evaluating this case, it was cognizant that Diagnostic Codes 5200 and 5202 do provide for ratings in excess of 20 percent for shoulder impairment.  However, the required manifestations of ankylosis (5200) and/or impairment of the humerus (5202) are not demonstrated by the evidence of record so as to warrant consideration of these Codes.

Finally, the Veteran has not contended, nor does the record otherwise reflect, he is unemployable due solely to these service-connected right shoulder disorders.  Thus, this case does not warrant consideration of a total rating based upon individual unemployability (TDIU) pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

An initial rating of no more than 20 percent for right shoulder bursitis is granted, subject to the law and regulations governing the payment of monetary benefits.
 
An initial rating of no more than 20 percent for right shoulder clavicle or scapula impairment (A/C separation) is granted, subject to the law and regulations governing the payment of monetary benefits.




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


